Olivek, Chief Judge:
The appeals for reappraisement fisted in schedule “B,” hereto attached and made a part hereof, have been *410submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the Appellant and the Assistant Attorney General for the United States, Appellee that:
1. The Reappraisements Appeals set forth in the attached Schedule A are limited to the merchandise identified on the said Schedule A, and that the said Appeals are abandoned as to all other merchandise, and that the attached Schedule A is made a part of this stipulation.
2. That merchandise such as or similar to the merchandise specified in the attached Schedule A was not, on the dates of exportation to the United States, freely offered for sale to all purchasers in the principal markets of Canada, the country of exportation, either for home consumption or for exportation to the United States; also that on said dates of exportation the said merchandise was not freely offered for sale in the principal markets of the United States for domestic consumption in the United States'; and that the Appraiser has determined that neither a foreign value nor an export value, nor a United States value, as set forth in Section 402, Tariff Act of 1930 can be satisfactorily ascertained.
3. That the cost of materials and of fabrication, manipulation or other process employed in producing such or similar merchandise at time proceeding the dates of exportation of the merchandise specified in the attached Schedule A, which would ordinarily permit the manufacture of said merchandise in the usual course of business, plus the usual general expenses (which are not less than 10% of the above costs) plus an addition for profit (which profit is not less than 8% of all of the foregoing costs and expenses) equal to the profit which ordinarily is added by manufacturers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind, plus the cost of all coverings of whatever nature, and other costs, charges, and expenses incident to placing the specified merchandise in condition packed ready for shipment to the United States (cost of production as set forth in said Section 402 (f)) is set forth in the attached Schedule A for each of the items of merchandise covered by these Appeals.
4. The Reappraisement Appeals set forth in the attached Schedule A are submitted for decision upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified in schedule “A,” hereto attached and made a part hereof, and that such values were as listed in said schedule “A.”
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.
*411Schedule “A”